Citation Nr: 0932811	
Decision Date: 09/01/09    Archive Date: 09/14/09

DOCKET NO.  07-34 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a back disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The Veteran had active service from March 30, 2000 to August 
4, 2000, from August 6, 2001 to October 1, 2002 and from 
October 2, 2002 to May 1, 2006.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2007 rating decision of the Togus, 
Maine, Department of Veterans Affairs (VA) Regional Office 
(RO).  Jurisdiction rests with the RO in Detroit, Michigan.  

The Veteran testified before the undersigned Acting Veterans 
Law Judge at a Travel Board hearing in June 2009.  A 
transcript of this proceeding has been associated with the 
claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran has appealed the denial of service connection for 
a back disability.  He also presented testimony with respect 
to a cervical spine disability that he wanted to be 
considered as part of his back claim.  The appellant contends 
that his disability started in service and continued post 
service.  He did not indicate any specific injury but stated 
that his back and neck started to hurt him gradually due to 
wearing his gear and helmet, which totaled about 30 to 50 
pounds.  He has reported that he sought treatment for his 
back around 2004.  The appellant was afforded a VA 
compensation and pension examination in January 2007.  During 
this examination, the appellant reported back pain that 
started in 2004 with no particular injury.  An impression was 
given of loss of cervical lordosis otherwise normal spine and 
segmentation error at the lumbosacral junction with narrow 
disc otherwise normal lumbar spine.  The appellant was 
diagnosed with minor abnormality of the cervical spine and 
lumbar spine.  The examiner indicated that any back 
disability was not related to service because x-ray 
examination did not show arthritis or degenerative disc 
disease.  It was later noted in January 2007 that the x-ray 
abnormal findings needed to be resolved but the Veteran could 
not be reached by phone.  In June 2009, however, the 
appellant's chiropractor issued a statement maintaining that 
the appellant was seen in 2005 for neurospinal compression 
syndrome.  He noted current diagnoses of subluxation lumbar, 
radiculitis, displaced disc without myelo, inflammation, 
subluxation C1 and headaches.  

The Board finds that a VA compensation and pension 
examination with an opinion is needed before this issue can 
be decided.  Specifically, the issue of whether the Veteran 
has a present disability in his spine that can be related to 
his service needs to be resolved.  Under 38 C.F.R. § 
3.159(c)(4), in a claim for disability compensation, VA will 
provide a medical examination or obtain a medical opinion 
based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim.  A medical 
examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but: (A) Contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent  
symptoms of a disability; (B) Establishes that the appellant 
suffered an event, injury or disease in service; and (C) 
Indicates that the claimed disability or symptoms may be 
associated with the established event, injury or disease in 
service or with another service-connected disability.  In 
light of the above, the Board finds a remand is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to notify VA and sign 
the proper release forms or submit any 
recent evidence of treatment for the 
spine.

2.  Schedule the appellant for a VA 
compensation and pension examination to 
determine if he has a spine disability and 
if so whether it is related to service.  
The VA examiner should issue an opinion as 
to whether it is likely, as likely as not, 
or not likely that any spine disability 
shown is related service.  MRI and x-ray 
studies should be performed to conduct 
this examination.  The claims folder 
should be made available to the examiner 
for review.  A complete rationale for all 
opinions should be provided.   

3.  Thereafter, any additional development 
deemed necessary should be accomplished.  
If the benefits claimed on appeal remain 
denied, issue the Veteran and his 
representative a supplemental statement of 
the case and allow a reasonable 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
SARAH BARIAL RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




